Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 July 1815
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Quincy July 25 1815

Major Samuel Sweet, who had has served in the American Army attached to General Izzards Staff, as a Topographical Engineer; wishing to Visit France to Compleat his Education, in the Study of Military Tacticks; I have been requested to give him a Letter of Introduction to a Character so interesting to Mankind in America and Europe, as — (shall I say know very well which title you would prefer.)
my Son has given me, a pleasing Account of his kind reception in France, by yourself and your illustrious Family and Connections. I rejoice in the prosperity of those charming Babes, that I once knew, and I wish particularly to learn more of my lovely Correspondent Anastatia.
If the Sublime, as Phylosophers say is composed principally of the terrible, I am sure, We have witnessed sublime Changes, in this World since I had the honour to see you. We are always brought back, to old conclusions, “Sic transit gloria Mundi.” I can learn S’en alla, come it etait  venu.” Major Sweet is married to the only Daughter, of my Friend the late Lt Governor of Massachusetts, and the greatest Merchant, as I believe, in the United States.
It will always give me pleasure, to hear of your Wellfare and that of all your Friends: but the news must arrive soon, or it will be too late: for I am a Candidate for the honours of an Octogenarian. Less than three months will decide the Election.
I remain, Sir, with real respect and sincere affection, from the first time I saw you in bed at Bethleham, Confined by your wound in our Service.
John Adams